J-A03037-20
J-A03038-20

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: A.R., A          :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: H. F., MOTHER             :
                                      :
                                      :
                                      :
                                      :   No. 864 MDA 2019

               Appeal from the Order Entered May 2, 2019
    In the Court of Common Pleas of Berks County Juvenile Division at
                             No(s): 86277,
                        CP-06-DP-0000196-2017



 IN THE INTEREST OF: A.B.R., A        :   IN THE SUPERIOR COURT OF
 MINOR                                :        PENNSYLVANIA
                                      :
                                      :
 APPEAL OF: H.F., MOTHER              :
                                      :
                                      :
                                      :
                                      :   No. 868 MDA 2019

               Appeal from the Decree Entered April 29, 2019
  In the Court of Common Pleas of Berks County Orphans' Court at No(s):
                                  86277,
                         CP-06-DP-0000196-2017


BEFORE: LAZARUS, J., STABILE, J., and DUBOW, J.

MEMORANDUM BY DUBOW, J.:                        FILED MARCH 25, 2020
J-A03037-20
J-A03038-20


       Appellant, H.F. (“Mother”), appeals from the Decree involuntarily

terminating her parental rights to A.B.R. (“Child”) and the Order changing

Child’s permanency goal to adoption.1 Upon careful review, we affirm.

       The relevant procedural and factual history is as follows. In July 2011,

Mother became known to Berks County Children and Youth Services (“CYS”)

when she gave birth to a baby who tested positive for heroin. In March 2013,

Mother voluntarily relinquished her parental rights to that child. In May 2017,

Mother gave birth to Child, who tested positive for opioids and methadone.

Hospital staff also found a pill bottle containing an unknown liquid hidden

underneath Mother’s pillow in the hospital. Mother was reportedly homeless

and had an extensive criminal history, including entering guilty pleas to

numerous drug related offenses, driving under the influence, driving under a

suspended license, promoting prostitution, and conspiracy to receive stolen

property.

       On May 15, 2017, CYS obtained emergency custody of Child and, on

October 4, 2019, Mother agreed to adjudicate Child dependent and commit

Child to CYS.      The trial court ordered Mother to participate in parenting

education, submit to drug, alcohol and mental health evaluations and follow

recommendations, establish and maintain suitable housing, and participate in

supervised visitation with Child on a bi-weekly basis.



____________________________________________


1This Court sua sponte consolidated the appeals at Docket Nos. 864 MDA
2019 and 868 MDA 2019.

                                           -2-
J-A03037-20
J-A03038-20


      Mother   initially   complied   with   court-ordered   services,   including

attending drug and alcohol treatment through Habit Opco, a methadone clinic.

      At the permanency review hearing on March 13, 2018, CYS presented

evidence that Mother was attending approximately 60% of offered visits with

Child and the court found that Mother was moderately compliant with her

permanency plan.

      On April 16, 2018, Mother participated in a psychiatric evaluation with

Larry Rotenberg, M.D.         Dr. Rotenberg diagnosed Mother with heroin

Dependence and Histrionic Personality Disorder and concluded that Mother

“blames others for her problems” and has a “poor prognosis.” Exhibit 20,

Psych Evaluation, 4/16/2018, at 10, 12. Nevertheless, Dr. Rotenberg

recommended that if Mother could show six months to a year of “better

organization; keeping her appointments regardless; telling the truth about

issues; and not exaggerating her positives and minimizing her negatives; and

taking appropriate care of her infant,” then CYS could consider reunifying Child

with Mother. Id. at 12.

      On May 22, 2018, after a status review hearing, the court increased

Mother’s visitation with Child to six hours of supervised visitation per week.

On July 2, 2018, Mother relapsed and tested positive for opiates.

      On August 15, 2018, CYS filed a Petition to Involuntarily Terminate

Mother’s Parental Rights (“TPR Petition”).

      On September 10, 2018, Mother attended a permanency review hearing

while appearing to be intoxicated and the court made a finding that Mother

                                       -3-
J-A03037-20
J-A03038-20


was minimally compliant with her permanency plan. After the hearing, Mother

tested positive for alcohol.

      Mother subsequently tested positive for alcohol on September 17, 20,

and 26, and October 3, 2018, which is the last time Mother attended a

scheduled urine screen. From May 2017 until October 2018, Mother tested

positive for methamphetamines 19 times, opiates one time, and alcohol 5

times. From May 2017 until April 2019, Mother failed to appear for over 60

urine screens.

      On October 1, 2018, CYS filed a Motion for Reduction/Restriction of

Visitation and, on October 15, 2018, the court suspended a scheduled status

hearing on the Motion because Mother was hospitalized for detoxification. On

November 29, 2018, Signature Family Services discharged Mother from

casework services for noncompliance.      On December 10, 2018, the court

suspended Mother’s visits with Child.     On December 21, 2018, Signature

Family Services discharged Mother from nurturing parenting services for non-

compliance.

      On February 19, 2019, after a permanency review hearing, the court

made a finding that Mother was not compliant with her permanency plan and

that she had not attended a visit with Child in the two months prior to the

court suspending her visits on December 10, 2018.

      On April 29, 2019, the trial court held a hearing on CYS’ TPR Petition.

Mother failed to appear. CYS informed the court that it had made repeated

attempts to serve Mother with notice of the hearing at her last known address,

                                    -4-
J-A03037-20
J-A03038-20


published notice of the termination hearing in the local newspaper on April 1,

2019,    and    informed     the   privately   retained   attorney   who   previously

represented Mother in the dependency proceedings about the time and date

of the hearing. CYS proceeded to enter 24 exhibits into evidence, without

objection.

        On April 29, 2019, the trial court entered a Decree involuntarily

terminating Mother’s parental rights and, on May 2, 2019, the trial court

entered an Order changing Child’s permanency goal to adoption.2

        Mother timely appealed. Both Mother and the trial court complied with

Pa.R.A.P. 1925.

        Mother raises the following issues for our review:

        1. Did the trial court err when it ordered that Mother’s parental
           rights be terminated without competent evidence on the
           record?

        2. Did the [t]rial [c]ourt err when it didn’t “really care” about
           Mother’s Motion to place child in kinship care unless the
           placement was long term, and then, after the child had been in
           placement for five months, refuse to adjudicate Mother’s
           Motion and instead defer the decision to place the child in foster
           care to the county agency when the kinship family was
           approved for foster care?

Mother’s Br. at 3.

        When we review a trial court’s decision to grant or deny a petition to

involuntarily terminate parental rights, we must accept the findings of fact and
____________________________________________


2 On April 29, 2019, the trial court also entered a Decree involuntarily
terminating the parental rights of Child’s biological father, who did not file a
Notice of Appeal.

                                           -5-
J-A03037-20
J-A03038-20


credibility determinations of the trial court if the record supports them. In re

T.S.M., 71 A.3d 251, 267 (Pa. 2013). “If the factual findings are supported,

appellate courts review to determine if the trial court made an error of law or

abused its discretion.” Id. (citation omitted). “Absent an abuse of discretion,

an error of law, or insufficient evidentiary support for the trial court’s decision,

the decree must stand.” In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009)

(citation omitted).   We may not reverse merely because the record could

support a different result.    In re T.S.M., 71 A.3d at 267.        We give great

deference to the trial courts “that often have first-hand observations of the

parties spanning multiple hearings.” Id. The decision to admit or exclude

evidence is within the sound discretion of the trial court. In re A.J.R.-H., 188
A.3d 1157, 1166–67 (Pa. 2018). Moreover, “[t]he trial court is free to believe

all, part, or none of the evidence presented, and is likewise free to make all

credibility determinations and resolve conflicts in the evidence.” In re M.G.,

855 A.2d 68, 73-74 (Pa. Super. 2004) (citation omitted).

      Likewise, this Court reviews findings in a dependency case for an abuse

of discretion and we are required to accept the findings of fact and credibility

determinations of the trial court if the record supports them. In re L.Z., 111
A.3d 1164, 1174 (Pa. 2015). Notably, “we are not in a position to reweigh

the evidence and the credibility determinations of the trial court.”         In re

R.J.T., 9 A.3d 1179, 1190 (Pa. 2010).

      In her first issue, Mother avers that the trial court erred when it

involuntarily terminated Mother’s parental rights without competent evidence

                                       -6-
J-A03037-20
J-A03038-20


on the record. Mother’s Br. at 3. Notably, Mother does not argue that the

evidence offered by CYS was insufficient to involuntarily terminate her

parental rights. Rather, Mother argues that CYS only offered 24 exhibits as

evidence and CYS entered those exhibits into evidence improperly, without

proper authentication. Id. at 16.

      Mother failed to appear at the termination hearing and, thus, failed to

object to the admission of the exhibits into evidence. Accordingly, this issue

is waived. See Pa.R.A.P. 302(a) (providing for waiver of issues not first raised

in lower court); Fillmore v. Hill, 665 A.2d 514, 516 (Pa. Super. 1995) (stating

that the failure to timely object to a basic and fundamental error will result in

the waiver of that issue); In re S.C.B., 990 A.2d 762, 767 (Pa. Super. 2010)

(concluding that a mother’s failure to raise a timely objection to an error

during a termination of parental rights hearing resulted in waiver of that issue

on appeal).

      Even though Mother was not present at the hearing to object to the

admission of the exhibits into evidence, Mother argues that a notation in the

transcript preserved all objections to the admission of evidence. Mother’s Br.

at 12.   Specifically, Mother notes that the beginning of the April 29, 2019

transcript states:

      (REPORTERS NOTE: at the direction of the trial judge, this
      transcript shall be considered as containing an exception to every
      ruling by the court)
Id. (citing N.T. 4/29/19, Hearing, at 4). This argument fails.



                                      -7-
J-A03037-20
J-A03038-20


      Pennsylvania Rule of Evidence 103 provides, in relevant part, that a

party may claim error in a ruling to admit or exclude evidence only if (1) the

ruling admits evidence and (2) the party makes a timely objection and states

the specific ground on the record. Pa.R.E. 103(a)(1). It is well settled that

this Court “will not consider a claim which was not called to the trial court’s

attention at a time when any error committed could have been corrected.”

Fillmore, 665 A.2d at 516. “The principle rationale underlying the waiver rule

is that when an error is pointed out to the trial court, the court then has an

opportunity to correct the error . . . By specifically objecting to any obvious

error, the trial court can quickly and easily correct the problem and prevent

the need for a new trial.” Id. (citations omitted).

      Rule 103 requires the party, i.e. Mother, to make a timely and specific

objection on the record in order to preserve her claim of error. See Pa.R.E.

103(a)(1). As stated above, when Mother failed to appear at the hearing and

to object to admission of the exhibits into evidence, she waived this claim of

error on appeal. We decline to conclude that the “reporter’s note” in the April

29, 2019 transcript is a proper, timely, and specific way to preserve an

objection under Rule 103. Moreover, the “reporter’s note,” added after the

hearing during transcription, did not afford the trial court an opportunity to

correct any error at the time of the hearing. As stated above, when Mother

failed to appear at the hearing and object to admission of the exhibits into

evidence, she waived this claim of error on appeal. See Pa.R.A.P. 302(a);

Fillmore, 665 A.2d at 515-16; In re S.C.B., 990 A.2d at 767.

                                     -8-
J-A03037-20
J-A03038-20


      Mother also argues that CYS failed to present “competent evidence” that

she received proper notice of the TPR hearing. Mother’s Br. at 12-14. In

effect, Mother asserts that she did not receive proper notice of the TPR

hearing, which is why she was not present. Id. As Mother failed to raise this

claim in her Rule 1925(b) Statement, this claim is waived.       See Pa.R.A.P.

1925(b)(3)(iv) (stating “any issue not properly included in the Statement

timely filed and served pursuant to subdivision (b) shall be deemed waived.”)

      Finally, Mother cites In re A.J.R.-H., supra, to support her argument

that the trial court erred when it terminated Mother’s parental rights based on

improperly admitted exhibits. Mother’s Br. at 1 4-21. Mother’s argument is

unavailing as In re A.J.R.-H. is easily distinguished from the instant case.

      In In re A.J.R.-H., CYS entered over 160 exhibits into evidence in a

TPR hearing, without testimony and over the mother and father’s objections.
188 A.3d at 1162. Our Supreme Court reversed, holding that the record failed

to support a finding that the exhibits satisfied the business records exception

to hearsay and concluding that the remaining evidence that CYS presented

was not competent to terminate parental rights. Id. at 1167-68, 1179.

However, unlike the parents in A.J.R.-H., Mother did not object to the

admission of the 24 exhibits that CYS entered into evidence and, as discussed

above, has waived any objections thereto.

      In her second issue on appeal, Mother avers that the trial court erred

when it “refused to judicially arbitrate” CYS’ refusal to place Child in kinship




                                     -9-
J-A03037-20
J-A03038-20


care with Mother’s aunt and uncle.3 Mother’s Br. at 25. Specifically, Mother

argues that CYS denied placement for inappropriate reasons, including

because the kinship parents disliked CYS and believed that CYS was treating

Mother    unfairly,    and    because     CYS      was   punishing   Mother   for   her

noncompliance with drug treatment. Id. at 31.              Finally, Mother makes the

irrelevant argument that CYS’ refusal to place Child in kinship care with the

maternal aunt and uncle caused Mother to lose hope and relapse into drug

addiction. Id. at 33-37. Our review of the record belies Mother’s claims.

       The statute governing kinship care provides, in relevant part, that when

a child “is in the legal custody of the county agency, the county agency shall

give first consideration to placement with relatives or kin” and “[i]f the child

is not placed with a relative or kin, the agency shall document the reason why

the placement was not possible.” 67 Pa.C.S. 3105(c). “The court may place

children with a foster family, although there might be willing relatives, where

____________________________________________


3 At oral argument and in the Briefs, the parties raised an issue regarding the
proper time to appeal a trial court’s decision to deny a party’s request to move
a child from foster care to a kinship care placement. See Mother’s Br. at 22;
CYS’ Br. at 12-14. Instantly, because Appellant appeals from an Order
granting a status change to adoption and a Decree terminating parental rights,
both final orders, the appeal is properly before us. See In re H.S.W.C.-B,
836 A.2d 908, 911 (Pa. 2003) (“An order granting or denying a status change,
as well as an order terminating or preserving parental rights, shall be deemed
final when entered.”). This panel recognizes that, in some cases, the best
practice would be to permit a party to appeal the denial of kinship care at the
time the trial court denies the request. However, the issue is not properly
before us. We leave it to another case in which a party appeals at the time
the trial court decides the request for a change in placement to determine
whether a party may also appeal at that time.


                                          - 10 -
J-A03037-20
J-A03038-20


foster care is in the best interests of the children or aggravated circumstances

exist.” In re Adoption of G.R.L., 26 A.3d 1124, 1127 (Pa. Super. 2011)

(citations omitted). Importantly, “[t]he goal of preserving the family unit

cannot be elevated above all other factors when considering the best interests

of children, but must be weighed in conjunction with other factors.” Id.

(citation omitted). After a child is adjudicated dependent, “the child's proper

placement turns on what is in the child's best interest, not on what the parent

wants or which goals the parent has achieved. In re J.J., 69 A.3d 724, 732

(Pa. Super. 2013).

      Contrary to Mother’s assertions, the trial court heard competent

evidence throughout the dependency proceedings to conclude that placing

Child in kinship care was not in Child’s best interest. On April 29, 2019, the

trial court changed Child’s permanency goal to adoption, ordered that Child

shall remain in foster care, and ordered that CYS shall not consider any

relatives presenting for Child. The trial court opined:

      At a March 13, 2018 permanency review hearing before a hearing
      officer in the underlying dependency proceedings, [CYS] advised
      that [m]aternal [a]unt and [u]ncle presented to [CYS] as
      resources and were licensed through Bethany Christian Services
      (“Bethany”). They were, however, reluctant to comply with
      requirements to keep firearms locked and secured. Additionally:
      (a) [m]aternal [a]unt was disruptive during associated court
      proceedings requiring the intervention of the Berks County
      Sheriff’s Office; (b) [m]aternal [a]unt and [u]ncle used significant
      profanity during visits with the Child; and (c) [m]aternal [a]unt
      and [u]ncle were overheard telling Mother that they would give
      her access to [] Child at anytime she wished (should [] Child be
      placed with them), despite any [t]rial [c]ourt order to the
      contrary. Based on the foregoing, the [t]rial [c]ourt did not find


                                     - 11 -
J-A03037-20
J-A03038-20

       it in [] Child’s best interest to be placed with [m]aternal [a]unt
       and [u]ncle.

       Additionally, it is unclear how placement with [m]aternal [a]unt
       and [u]ncle would have impacted the termination of Mother’s
       parental rights, nor does Mother explain in any meaningful way
       how the two are related. Mother’s lack of compliance with her
       own services and failure to correct the conditions leading to
       dependency are dissociative of where the [t]rial court placed []
       child for the duration of the dependency proceedings.

Trial Ct. Op., filed 10/21/19, at 5-6 (unpaginated). Our review of the record

supports the trial court’s findings. We decline to usurp the credibility findings

of the court or reweigh the evidence. See In re L.Z., 111 A.3d at 1174; In

re R.J.T., 9 A.3d at 1190. Accordingly, we find no abuse of discretion.

       Finally, Mother makes the curious argument that the trial court and CYS

failed to consider the effect of a recent Supreme Court decision, In re L.J.B.,

199 A.3d 868 (Pa. 2018), which held that a “[m]other’s act of ingesting opioids

while pregnant did not constitute child abuse.”4 Mother’s Br. at 35 (citing 199
A.3d at 877). Mother argues that CYS “treated Mother as if her drug addiction

was child abuse” and punished Mother when it refused to allow Child “to be

placed in kinship care with more liberal visitation” which “might have been




____________________________________________


4 Mother failed to include this issue in his Statement of Questions in violation
of Pa.R.A.P. 2116(a). However, Mother preserved the issue in her Rule
1925(b) Concise Statement, the trial court addressed the issue in its Rule
1925(a) Opinion, and Mother provides argument on the issue in her Brief.
Accordingly, because our appellate review is not hampered, we decline to find
waiver. See Savoy v. Savoy, 641 A.2d 596, 598 (Pa. Super. 1994) (declining
to find waiver when an appellant’s failure to comply with Rule 2116 did not
impede appellate review).

                                          - 12 -
J-A03037-20
J-A03038-20


enough to motivate Mother to overcome her addiction.” Id. at 35-36.

Mother’s argument is devoid of merit.

      The holding in In re L.J.B., supra, is completely irrelevant and provides

no guidance to the instant case. Here, Mother agreed to an adjudication of

dependency, CYS did not request a finding of child abuse, and the trial court

did not find Mother to be a perpetrator of child abuse for ingesting opioids

while pregnant with Child. Accordingly, Mother’s reliance on In re L.J.B., is

misplaced. As stated above, the trial court did not abuse its discretion when

it failed to place Child in kinship care.

      In conclusion, the trial court did not abuse its discretion when it

terminated Mother’s parental rights to Child, changed Child’s permanency goal

to adoption, and ordered Child to remain in foster care.

      Decree affirmed. Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 03/25/2020




                                       - 13 -